



AMENDMENT NO. 7 TO
EMPLOYMENT AGREEMENT
This Amendment No. 7 to Employment Agreement is entered into on August 23, 2016
by Cimpress USA Incorporated (formerly known as Vistaprint USA, Incorporated)
(the “Company”) and Robert S. Keane (the “Employee”). The Company and the
Employee previously entered into an Employment Agreement dated September 1,
2009, as amended (the “Agreement”), and now wish to amend the Agreement further
to reflect the Employee’s compensation for the Company’s 2017 fiscal year.
The parties agree as follows:
1.Compensation and Benefits.


1.1    Salary. The Company shall pay the Employee, in accordance with the
Company’s regular payroll practices, an annualized base salary of $1,248,970 for
the one-year period commencing on July 1, 2016.


1.2    FY 2017 Incentive Compensation. The Employee is entitled to receive
performance share units under the Cimpress N.V. 2016 Performance Equity Plan
with a value of $5,250,000.


1.3    Withholding. All salary, equity, and other compensation payable to the
Employee is subject to applicable withholding taxes.


2.    No Other Modification. Except as specifically modified by this Amendment,
the Agreement remains unchanged and in full force and effect.
The parties have executed this Amendment as of the date set forth above.
CIMPRESS USA INCORPORATED
By:    /s/Lawrence A. Gold
Title:
Senior Vice President

EMPLOYEE
/s/Robert S. Keane
Robert S. Keane





